1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL T. PINES,                                   Case No.: 3:18-cv-01876-MMA-JLB
12                                      Plaintiff,
                                                         ORDER: (1) GRANTING
13                        vs.                            PLAINTIFF’S MOTION TO
                                                         PROCEED IFP; (2) DISMISSING
14
                                                         PLAINTIFF’S FIRST AMENDED
15   DIRECTOR OF ATASCADERO STATE                        COMPLAINT FOR FAILING TO
     HOSPITAL, et al.,                                   STATE A CLAIM, AS FRIVOLOUS,
16
                                     Defendants.         AND FOR SEEKING MONEY
17                                                       DAMAGES AGAINST IMMUNE
                                                         DEFENDANTS; AND (3) DENYING
18
                                                         PLAINTIFF’S MOTION FOR
19                                                       EXPEDITED RULINGS,
                                                         APPLICATION FOR ORDERS, AND
20
                                                         REQUEST FOR APPOINTMENT OF
21                                                       COUNSEL
22
23
24
25         On June 27, 2018, Plaintiff Michael T. Pines, proceeding pro se, and while civilly
26   detained at Atascadero State Hospital in Atascadero, California, filed this civil action
27   pursuant to 42 U.S.C. § 1983 in the Northern District of California. See Doc. No. 1.
28   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a); instead he has
                                                     1
                                                                              3:18-cv-01876-MMA-JLB
1    filed multiple Motions to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
2    §1915(a), see Doc. Nos. 6, 14, 20, along with motions for immediate and preliminary
3    injunctive relief. See Doc. Nos. 2, 3, 7.
4          United States District Judge Susan Illston denied Plaintiff’s motions for injunctive
5    relief. See Doc. No. 9. On July 26, 2018, Plaintiff filed a First Amended Complaint
6    (“FAC”). See Doc. No. 10. Thereafter, Judge Illston issued an “Order of Partial
7    Dismissal and Transfer” on August 8, 2018. See Doc No. 22. In this Order, Judge Illston
8    dismissed Defendants State Bar of California and Kamala Harris with prejudice, denied
9    Plaintiff’s motion of reconsideration of the order denying his request for immediate
10   injunctive relief as frivolous, and transferred the matter to the Southern District of
11   California. Id. at 8.
12         On August 7, 2018, the Court received and docketed correspondence from the
13   “Officer of the District Attorney for the County of San Diego,” dated July 31, 2018, that
14   included a copy of a plea agreement between Plaintiff and the San Diego County District
15   Attorney’s Office. See Doc. No. 21. The Court took judicial notice of the plea
16   agreement, and a provision contained therein purportedly agreed to by Plaintiff which
17   states that Plaintiff “may not and will not initiate any civil actions of any kind, as an in
18   propria persona or as a pro se litigant in any state or federal court located within the
19   State of California without the express prior approval of the presiding judge of the Court
20   in which the contemplated action would be filed.” See Doc. No. 21 at 6. In addition, the
21   terms of the plea agreement reflect that Plaintiff agreed “to dismiss and/or withdraw from
22   every state or federal civil action of which he is a complainant and which he filed or
23   joined the action as an in propria persona or as a pro se plaintiff-litigant, without express
24   prior approval of the presiding judge of the Court in which the contemplated action
25   would be filed.” Id. In light of the terms set forth in the plea agreement, the Court
26   ordered Plaintiff to show cause why the case should not be dismissed, as it appeared that
27   Plaintiff did not seek permission to file this action with the Presiding Judge of either the
28   Northern District of California or the Southern District of California. See Doc. No. 35.
                                                    2
                                                                                3:18-cv-01876-MMA-JLB
1          On September 6, 2018, Plaintiff filed his response to the Court’s Order and
2    subsequently filed a declaration in support of his response. See Doc. Nos. 35, 36. In
3    these documents, Plaintiff claims he does not recall this plea agreement and “such
4    conditions of plea bargains are improper and void.” Doc. No. 35 at 1. For the reasons set
5    forth below, the Court finds that the entire action should be dismissed pursuant to 28
6    U.S.C. § 1915(e)(2). Accordingly, the Court need not resolve the enforceability of the
7    pre-filing condition set forth in Plaintiff’s plea agreement. However, the Court notes that
8    any further actions may ultimately be barred if Plaintiff fails to comply with the express
9    conditions of his plea agreement.
10   I.    Motion to Proceed IFP
11         All parties instituting any civil action, suit or proceeding in a district court of the
12   United States, except an application for writ of habeas corpus, must pay a filing fee of
13   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
14   prepay the entire fee only if he or she is granted leave to proceed IFP pursuant to 28
15   U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).
16         However, “[u]nlike other indigent litigants, prisoners proceeding IFP must pay the
17   full amount of filing fees in civil actions and appeals pursuant to the PLRA [Prison
18   Litigation Reform Act].” Agyeman v. INS, 296 F.3d 871, 886 (9th Cir. 2002). As
19   defined by the PLRA, a “prisoner” is “any person incarcerated or detained in any facility
20   who is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations
21   of criminal law or the terms and conditions of parole, probation, pretrial release, or
22   diversionary program.” 28 U.S.C. § 1915(h).
23         A “civil detainee” on the other hand, is not a “prisoner” within the meaning of the
24   PLRA. Andrews v. King, 398 F.3d 1113, 1122 (9th Cir 2005); Agyeman, 296 F.3d at 886
25   (holding that INS detainee not also facing criminal charges is not a “prisoner” under §
26   1915); Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000) (person confined under
27   California’s Sexually Violent Predator Law, while a “a ‘prisoner’ within the meaning of
28   the PLRA when he served time for his conviction, ... ceased being a ‘prisoner’ when he
                                                    3
                                                                                3:18-cv-01876-MMA-JLB
1    was released from the custody of the Department of Corrections.”).
2          Because Plaintiff is currently committed at Atascadero, and was not a “prisoner” as
3    defined by the PLRA when he filed this action, the filing fee provisions of 28 U.S.C.
4    § 1915(b) do not apply to this case. Andrews, 398 F.3d at 1122. Therefore, the Court has
5    reviewed Plaintiff’s affidavit of assets, just as it would for any other non-prisoner litigant
6    seeking IFP status, finds it is sufficient to show that he is unable to pay the fees or post
7    securities required to maintain this action, and GRANTS Plaintiff’s Motion to Proceed
8    IFP pursuant to 28 U.S.C. § 1915(a). See Doc. No. 34; S.D. Cal. CivLR 3.2(d).
9    II.   Request for Counsel
10         Plaintiff seeks appointment of counsel to assist him in this matter. See Doc. No.
11   41. However, there is no constitutional right to counsel in a civil case. Lassiter v. Dept.
12   of Social Services, 452 U.S. 18, 25 (1981). While under 28 U.S.C. § 1915(e)(1), district
13   courts have some limited discretion to “request” that an attorney represent an indigent
14   civil litigant, Agyeman v. Corr. Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004),
15   this discretion is rarely exercised and only under “exceptional circumstances.” Id.; see
16   also Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). A finding of exceptional
17   circumstances requires “an evaluation of the likelihood of the plaintiff’s success on the
18   merits and an evaluation of the plaintiff’s ability to articulate his claims ‘in light of the
19   complexity of the legal issues involved.’” Agyeman, 390 F.3d at 1103 (quoting Wilborn
20   v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
21         The pleadings filed by Plaintiff to date demonstrate he is capable of legibly
22   articulating the facts and circumstances relevant to his claims, which are typical,
23   straightforward, and not legally “complex.” Agyeman, 390 F.3d at 1103. Therefore,
24   neither the interests of justice nor any exceptional circumstances warrant the appointment
25   of counsel in this case at this time. LaMere v. Risley, 827 F.2d 622, 626 (9th Cir. 1987);
26   Terrell, 935 F.2d at 1017.
27   ///
28   ///
                                                    4
                                                                                 3:18-cv-01876-MMA-JLB
1    III.   Screening Pursuant to 28 U.S.C. § 1915(e)(2)
2           A.    Standard of Review
3           A complaint filed by any person proceeding IFP is subject to sua sponte dismissal
4    if the complaint is “frivolous, malicious, fail[s] to state a claim upon which relief may be
5    granted, or seek[s] monetary relief from a defendant immune from such relief.” 28
6    U.S.C. § 1915(e)(2)(B); see Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (per
7    curiam) (holding that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
8    prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection
9    1915(e) not only permits, but requires a district court to dismiss an in forma pauperis
10   complaint that fails to state a claim.”).
11          All complaints must contain “a short and plain statement of the claim showing that
12   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
13   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
14   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
15   (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining
16   whether a complaint states a plausible claim for relief [is] ... a context-specific task that
17   requires the reviewing court to draw on its judicial experience and common sense.” Id.
18   The “mere possibility of misconduct” falls short of meeting this plausibility standard.
19   Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
20          “When there are well-pleaded factual allegations, a court should assume their
21   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
22   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
23   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
24   allegations of material fact and must construe those facts in the light most favorable to
25   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
26   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
27          However, while the court “ha[s] an obligation where the petitioner is pro se,
28   particularly in civil rights cases, to construe the pleadings liberally and to afford the
                                                    5
                                                                                3:18-cv-01876-MMA-JLB
1    petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
2    2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
3    “supply essential elements of claims that were not initially pled.” Ivey v. Board of
4    Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
5          B.     Plaintiff’s FAC
6          As Judge Illston stated in her August 8, 2018 Order “Pines’ [FAC] covers a wide
7    range of problems he has encountered over the last decade” and contains “more than
8    thirty defendants.” See Doc. No. 22 at 1. The Court addresses Plaintiff’s remaining
9    claims in turn.
10                1.     Plaintiff’s Bankruptcy Claims
11         Plaintiff alleges he filed for bankruptcy in San Diego in January of 2010. See FAC
12   at 2. Plaintiff contends that the “U.S. Trustee and her attorneys, private trustees and her
13   attorneys, the Judge, and Lisa DeBenedittis and attorney Christina McLaughlin engaged
14   in a criminal conspiracy and committed crimes against Plaintiff.” Id.
15         Plaintiff has already filed these identical claims against these identical defendants
16   in 2011. See Pines v. McLaughlin, et al., S.D. Cal. Civil Case No. 3:11-cv-00474-WQH-
17   JMA. A court “‘may take notice of proceedings in other courts, both within and without
18   the federal judicial system, if those proceedings have a direct relation to matters at
19   issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v.
20   Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)). A plaintiff’s complaint is
21   considered frivolous under 28 U.S.C. § 1915(e)(2)(B)(ii) [formerly § 1915(d)] if it
22   “merely repeats pending or previously litigated claims.” Cato v. United States, 70 F.3d
23   1103, 1105 n.2 (9th Cir. 1995) (construing former 28 U.S.C. § 1915(d)) (citations
24   omitted).
25         Because Plaintiff’s current bankruptcy-related claims are identical to the claims he
26   made against the same individuals in the 2011 action, the Court DISMISSES the claims
27   as frivolous pursuant to 28 U.S.C. § 1915(e)(2).
28   ///
                                                   6
                                                                               3:18-cv-01876-MMA-JLB
1                 2.    Prosecutorial Immunity
2          Plaintiff names the District Attorney for “San Diego, Orange County, and Los
3    Angeles” as Defendants, and alleges that their “acts in prosecuting Plaintiff were
4    knowing, intentional and done with malice and in conscious disregard of Plaintiff’s
5    rights.” See FAC at 8. To the extent that Plaintiff seeks “punitive damages” against
6    these Defendants, these claims must be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)
7    because these Defendants are entitled to absolute prosecutorial immunity. See Van de
8    Kamp v. Goldstein, 555 U.S. 335, 341 (2009) (state prosecutors are entitled to absolute
9    prosecutorial immunity for acts taken in their official capacity); Imbler v. Pachtman, 424
10   U.S. 409, 427, 430-31 (1976) (holding prosecutors absolutely immune from civil suits for
11   damages under § 1983 for initiating criminal prosecutions and presenting cases); Olsen v.
12   Idaho State Bd. of Medicine, 363 F.3d 916, 922 (9th Cir. 2004) (“Absolute immunity is
13   generally accorded to judges and prosecutors functioning in their official capacities.”).
14                3.    Excessive Force and Inadequate Medical Care Claims
15         Plaintiff alleges that “during one of [his] arrests,” an unnamed Sheriff Deputy
16   “immediately threw Plaintiff to the ground breaking” his collar bone. See FAC at 9.
17   Plaintiff claims he was “taken to Scripps Encinitas Hospital.” Id.
18         Plaintiff acknowledges that he has been incarcerated since 2011. See Doc. No. 27
19   at 2. Plaintiff did not file this action until June 2018. See Doc. No. 1. Therefore, since
20   these incidents were alleged to have occurred prior to his incarceration, these claims
21   arose at least seven years ago. “A claim may be dismissed [for failing to state a claim] on
22   the ground that it is barred by the applicable statute of limitations only when ‘the running
23   of the statute is apparent on the face of the complaint.’” Von Saher v. Norton Simon
24   Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (quoting Huynh v. Chase
25   Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)).
26         Section 1983 contains no specific statute of limitation; therefore, federal courts
27   apply the forum state’s statute of limitations for personal injury actions. Jones v. Blanas,
28   393 F.3d 918, 927 (9th Cir. 2004); Maldonado v. Harris, 370 F.3d 945, 954 (9th Cir.
                                                  7
                                                                              3:18-cv-01876-MMA-JLB
1    2004); Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999). Before 2003, California’s
2    statute of limitations was one year. Jones, 393 F.3d at 927. Effective January 1, 2003,
3    the limitations period was extended to two. Id. (citing CAL. CIV. PROC. CODE § 335.1).
4    The law of the forum state also governs tolling. Wallace v. Kato, 549 U.S. 384, 394
5    (2007) (citing Hardin v. Straub, 490 U.S. 536, 538-39 (1989)); Jones, 393 F.3d at 927
6    (where the federal court borrows the state statute of limitation, the federal court also
7    borrows all applicable provisions for tolling the limitations period found in state law).
8          Under California law, the statute of limitations for prisoners serving less than a life
9    sentence is tolled for an additional two years. CAL. CIV. PROC. CODE § 352.1(a); Johnson
10   v. California, 207 F.3d 650, 654 (9th Cir. 2000), overruled on other grounds, 543 U.S.
11   499 (2005). Accordingly, the effective statute of limitations for most California prisoners
12   is three years for claims accruing before January 1, 2003 (one year limitations period plus
13   two year statutory tolling), and four years for claims accruing thereafter (two year
14   limitations period plus two years statutory tolling).
15         Unlike the length of the limitations period, however, “the accrual date of a § 1983
16   cause of action is a question of federal law that is not resolved by reference to state law.”
17   Wallace, 549 U.S. at 388; Hardin, 490 U.S. at 543-44 (federal law governs when a
18   § 1983 cause of action accrues). “Under the traditional rule of accrual ... the tort cause of
19   action accrues, and the statute of limitation begins to run, when the wrongful act or
20   omission results in damages.” Wallace, 549 U.S. at 391. Put another way, “[u]nder
21   federal law, a claim accrues when the plaintiff knows or has reason to know of the injury
22   which is the basis of the action.” Maldonado, 370 F.3d at 955; TwoRivers v. Lewis, 174
23   F.3d 987, 991 (9th Cir. 1999).
24         In this case, the “wrongful acts” alleged to have been taken against Plaintiff
25   occurred more than seven years before he filed this action on June 27, 2018, and thus, are
26   outside California’s statute of limitations – even if the Court presumes Plaintiff is entitled
27   to two years of statutory tolling pursuant to CAL. CODE CIV. PROC. § 352.1(a). Wallace,
28   591 U.S. at 391; see also Maldonado, 370 F.3d at 955; CAL. CODE CIV. PROC. § 335.1
                                                   8
                                                                               3:18-cv-01876-MMA-JLB
1    (tolling statute of limitations “for a maximum of 2 years” during a prisoner’s
2    incarceration).
3               Plaintiff’s claims could be considered timely if he alleged facts sufficient to show
4    the limitations period may be equitably tolled. See Cervantes, 5 F.3d at 1276-77.
5    Generally, federal courts also apply the forum state’s law regarding equitable tolling.
6    Fink, 192 F.3d at 914; Bacon v. City of Los Angeles, 843 F.2d 372, 374 (9th Cir. 1988).
7    Under California law, however, Plaintiff must meet three conditions to equitably toll the
8    statute of limitations: (1) he must have diligently pursued his claim; (2) his situation must
9    be the product of forces beyond his control; and (3) Defendants must not be prejudiced
10   by the application of equitable tolling. See Hull v. Central Pathology Serv. Med. Clinic,
11   28 Cal. App. 4th 1328, 1335 (1994); Addison v. State of California, 21 Cal. 3d 313, 316-
12   17 (1978); Fink, 192 F.3d at 916.
13              As currently pleaded, however, the Court finds Plaintiff has failed to plead any
14   facts which, if proved, would support any plausible claim for equitable tolling. See
15   Cervantes, 5 F.3d at 1277; Iqbal, 556 U.S. at 679. A review of the PACER system shows
16   that Plaintiff has filed over twenty civil actions since 2011, none of which raise these
17   claims, and thus, he cannot demonstrate that he “diligently pursued” the claims.1
18   Accordingly, the Court finds that because it is clear from the face of Plaintiff’s FAC that
19   his claims against Defendant San Diego Sheriff and Scripps Encinitas Hospital are barred
20   by the statute of limitations, those claims are subject to sua sponte dismissal for failing to
21   state a claim upon which section 1983 relief may be granted. See 28 U.S.C. § 1915(e)(2).
22                          4.         Heck Bar
23              Plaintiff claims that several Defendants, the U.S. Bankruptcy Trustee, the Federal
24   Bureau of Investigation (“FBI”), and various other individuals acted with “malice and
25   conscious disregard” for his “rights,” which led to his incarceration. FAC at 11-13.
26                                                  
27
     1
      See PACER case locator https://pcl.uscourts.gov/pcl/pages/welcome.jsf (website last visited October 3,
28   2018.)
                                                        9
                                                                                      3:18-cv-01876-MMA-JLB
1    Plaintiff also alleges that he has been confined past the date of his release date. See FAC
2    at 17.
3             Claims challenging the validity of a person’s continued incarceration, including the
4    fact or length of the custody, are within the “heart of habeas corpus” and are cognizable
5    only in federal habeas corpus. Preiser v. Rodriguez, 411 U.S. 475, 498-99 & n.14
6    (1973). In contrast, a civil rights action, typically brought pursuant to 42 U.S.C. § 1983,
7    is the proper method for challenging unconstitutional conditions of confinement, but not
8    the fact or length of custody. See McCarthy v. Bronson, 500 U.S. 136, 141-42 (1991);
9    Preiser, 411 U.S. at 499.
10            To the extent Plaintiff seeks damages based on his allegedly wrongful commitment
11   and sentence, he may not do so in a § 1983 suit before successfully invalidating his
12   criminal conviction and sentence either by way of direct appeal or the issuance of a state
13   or federal writ of habeas corpus:
14            [I]n order to recover damages for allegedly unconstitutional conviction or
              imprisonment, or for other harm caused by action whose unlawfulness
15
              would render a conviction or sentence invalid, a § 1983 plaintiff must prove
16            that the conviction or sentence has been reversed on direct appeal, expunged
              by executive order, declared invalid by a state tribunal authorized to make
17
              such a determination, or called into question by a federal court’s issuance of
18            a writ of habeas corpus, 22 U.S.C. § 2254.
19   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); see also Ramirez v. Galaza, 334 F.3d
20   850, 856 (9th Cir. 2003); Preiser, 411 U.S. at 489-99 (holding that a writ of habeas
21   corpus is “explicitly and historically designed” to provide a state prisoner with the
22   “exclusive” means to “attack the validity of his confinement” in federal court); see also
23   Rodgers v. Superior Court of San Diego, No. 3:16-CV-02864-BEN-JMA, 2017 WL
24   890469, at *4 (S.D. Cal. Mar. 1, 2017) (sua sponte dismissing § 1983 suit filed by patient
25   committed to Atascadero State Hospital based on Heck’s favorable termination doctrine
26   pursuant to 28 U.S.C. § 1915(e)(2).).
27   ///
28
                                                    10
                                                                               3:18-cv-01876-MMA-JLB
1                 5.     Claims arising at Atascadero State Hospital
2          Plaintiff raises several claims arising while housed at Atascadero. See FAC at 17-
3    20. First, the Court takes judicial notice of the fact that Plaintiff has already raised these
4    claims in a separate action in the Central District of California. See Pines v. Director of
5    Atascadero State Hospital, et al., C.D. Civil Case No. 2:18-cv-06854-RGK-MRW.
6    Therefore, the Court must dismiss these claims as duplicative, and therefore frivolous,
7    pursuant to 28 U.S.C. § 1915(e)(2). Moreover, the Southern District of California is not
8    the proper venue for claims that arose at Atascadero because the hospital is not located in
9    San Diego County or Imperial County. See 28 U.S.C. § 1391(b) (A “civil action may be
10   brought in – (1) a judicial district in which any defendant resides, if all defendants are
11   residents of the State in which the district is located; [or] (2) a judicial district in which a
12   substantial part of the events or omissions giving rise to the claim occurred, or a
13   substantial part of property that is the subject of the action is situated[.]”).
14   IV.   Conclusion
15         Based on the foregoing, the Court:
16         1)     GRANTS Plaintiff’s Motion to Proceed IFP (Doc. No. 34);
17         2)     DENIES Plaintiff’s Request for Counsel (Doc. No. 41);
18         3)     DISMISSES Plaintiff’s FAC sua sponte as frivolous, for failing to state a
19   claim upon which § 1983 relief can be granted, and for seeking monetary damages
20   against immune defendants pursuant to 28 U.S.C. § 1915(e)(2)(B);
21         4)     DENIES Plaintiff’s Motion for “Request for Expedited Rulings” and
22   Motion for “Application for Orders” (Doc Nos. 30, 32) as moot;
23         5)     DENIES leave to amend as futile, see Lopez, 203 F.3d at 1127; Schmier v.
24   U.S. Court of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir. 2002)
25   (recognizing “[f]utility of amendment” as a proper basis for dismissal without leave to
26   amend);
27   ///
28   ///
                                                    11
                                                                                 3:18-cv-01876-MMA-JLB
1          6)    CERTIFIES that an IFP appeal of this dismissal would not be taken in good
2    faith pursuant to 28 U.S.C. § 1915(a)(3); and
3          7)    DIRECTS the Clerk to enter a final judgment and close the file.
4          IT IS SO ORDERED.
5    DATE: October 9, 2018                 _______________________________________
                                           HON. MICHAEL M. ANELLO
6
                                           United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 12
                                                                         3:18-cv-01876-MMA-JLB
